t c summary opinion united_states tax_court richard g braddock petitioner v commissioner of internal revenue respondent docket no 590-14s filed date peter g mcgrath for petitioner johnny craig young and corey r clapper for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not all section references are to the internal_revenue_code in effect for the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure with respect to petitioner’ sec_2011 federal_income_tax respondent has conceded the accuracy- related penalty and agreed to allow petitioner a deduction for attorney’s fees as a result the deficiency is decreased to dollar_figure after the concessions the issues for decision are whether a settlement payment petitioner received is excludable from his gross_income under sec_105 or in the alternative whether the settlement payment is excludable from petitioner’s gross_income under sec_104 background this case was submitted fully stipulated by the parties pursuant to rule the first stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in south carolina continued year and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated at some point before petitioner was employed by endress hauser petitioner was provided with long-term disability coverage through the lincoln national life_insurance co lincoln national the stipulated record does not indicate who paid the long-term disability premiums petitioner submitted an affadvit sic of petitioner richard g braddock with his simultaneous opening brief in which he attests in i was working for endress houser sic and they payed sic money into my lincoln national life_insurance_company policy for long term sic disability petitioner does not assert that he paid the premiums for the long-term disability insurance the record does not support any finding that petitioner paid the premiums for the long-term disability insurance during petitioner’s employment with endress hauser he was diagnosed with among other things a progressive musculoskeletal and neuromuscular syndrome including progressive musculoskeletal pain the pain was based on a combination of severe degenerative arthritis and neuromuscular disease in a complaint petitioner filed with the u s district_court for the district of south carolina he stated until plaintiff was employed with endress hauser and as an employee of endress hauser plaintiff was provided with long term sic disability coverage via a plan which was fully insured by lincoln national the complaint does not indicate who paid the premiums for the long- term disability coverage sometime in petitioner left endress hauser the record does not indicate why petitioner filed a claim for long-term disability benefits with lincoln national lincoln national denied petitioner’s claim petitioner appealed the denial by lincoln national and exhausted his administrative remedies lincoln national also denied the appeal and the subsequent requests for administrative remedies on date petitioner filed a complaint against lincoln national in the u s district_court for the district of south carolina charleston division in the complaint petitioner sought long-term disability benefits under an erisa plan pursuant to u s c sec a b lincoln national did not file an answer to petitioner’s complaint in the complaint petitioner requested long-term disability benefits and attorney’s fees and costs the only mention of petitioner’s condition is the following petitioner became disabled because of certain problems from which he suffered petitioner alleged in the complaint that he was forced to cease working and i filed a claim for long term sic disability benefits respondent is allowing petitioner a deduction for attorney’s fees related to settlement of the complaint on date petitioner signed a settlement and release agreement with lincoln national under the agreement petitioner accepted dollar_figure as a settlement payment in consideration for settling his case and releasing lincoln national generally the agreement did not reference petitioner’s health problems the agreement required petitioner to do whatever was necessary to see that the suit was dismissed immediately with prejudice the agreement specifically provided in pertinent part as follows settlement and release this settlement and release agreement is entered into as of date by richard braddock plaintiff in favor of the lincoln national life_insurance_company lnl whereas plaintiff instituted an action in the united_states district_court for the district of south carolina charleston division the lawsuit seeking damages therein relating to the denial of long term sic disability benefits and whereas without admitting any liability the parties wish now to amicably resolve all disputes between them so as to avoid the expense and uncertainty of litigation payment lnl has agreed to make payment to plaintiff and his counsel in the sum of dollar_figure to be paid within days of lnl’s receipt of this document executed by plaintiff release plaintiff hereby releases acquits and forever discharges lnl of and from any and all manner of actions causes of action debts accounts promises variances damages claims and demands whatsoever in law or in equity that plaintiff may now have against lnl for upon or by reason of any matter cause or issue arising out of or related in any way to the subject matter of the lawsuit referenced above including but not limited to any and all claims for insurance or erisa benefits costs attorneys fees interest extracontractual damages or bad faith and any and all other claims or actions of any kind plaintiff hereby agrees that he has no further group_insurance coverage whether disability or life issued by lnl and no basis for any further claims against lnl plaintiff further agrees that he will never apply for and never attempt to obtain insurance coverage including but not limited to individual or group disability insurance from any of the following insurers the lincoln national life_insurance_company or the lincoln life and annuity company of new york or any of the affiliated lincoln national companies in addition lnl hereby releases acquits and forever discharges plaintiff from any alleged claim lien or cause of action related to reimbursement subrogation and or recovery_of overpayment of benefits or other income whether in law or in equity arising out of the lawsuit or the policy lnl forever releases and discharges plaintiff from any and all claims whether in law or in equity it has or may have relating to the policy and any claims that were or could have been raised regarding the lawsuit dismissal of lawsuit following plaintiff’s receipt of the payment referenced in paragraph hereof plaintiff shall promptly execute and file with the court a stipulation for dismissal with prejudice or equivalent pleading with respect to the lawsuit forward a copy of the same to lnl’s counsel and do any and all other things necessary to see that the lawsuit is dismissed immediately with prejudice tax obligations plaintiff agrees that he is solely responsible for any_tax payment obligations that may arise as a consequence of the settlement plaintiff also acknowledges that none of the releasees or their respective attorneys has offered the plaintiff any_tax advice with respect to the tax aspects of any portion of this settlement or any other matters plaintiff agrees not to seek or to make any claim against any of the releasees for any loss cost damage or expense if a claim or adverse determination is made in connection with the non-withholding or the tax treatment of any of the proceeds of this settlement or any portion thereof plaintiff understands and agrees that none of the releasees have any duty to defend against any claim or assertion in connection with the non- withholding or the tax treatment of the proceeds of this settlement or any portion thereof and plaintiff agrees to assume full responsibility for defending against any such claim or assertion the agreement was signed by petitioner and his counsel the settlement payment was reported to the irs through a form_w-2 wage and tax statement as wages tips and other compensation petitioner timely filed his federal_income_tax return form_1040 u s individual_income_tax_return for the taxable_year petitioner did not report the dollar_figure settlement payment on hi sec_2011 tax_return the irs mailed petitioner a notice_of_deficiency for the taxable_year dated date respondent determined an increase in petitioner’s the agreement which was included as an exhibit to the first stipulation does not contain a signature of a representative for lincoln national the parties have not raised the lack of a signature by lincoln national as affecting the validity of the agreement the court assumes without finding that the agreement was binding on both petitioner and lincoln national income by the dollar_figure of unreported wage income respondent also determined an increase in the amount of taxable social_security income as a result of the increase in petitioner’s income discussion generally determinations made in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests therefore the burden does not shift to respondent under sec_7491 see 116_tc_438 settlement agreement payment includable as gross_income under sec_61 the term income as used in the internal_revenue_code means income from any source including any accretion to the taxpayer’s wealth see sec_61 348_us_426 the settlement payment is includable in petitioner’s income under sec_61 unless petitioner proves that an exclusion applies certain accretions to a taxpayer’s wealth are by statute made excludable from the taxpayer’s income but those statutory exclusions are narrowly construed see eg 519_us_79 515_us_323 petitioner asserts that the settlement payment of dollar_figure is excludable from his gross_income on the following grounds the settlement payment is excludable from his gross_income under sec_105 or in the alternative the settlement payment is excludable from his gross_income under sec_104 exclusion from income under sec_105 sec_105 governs amounts received under accident and health_plans see dzioba v commissioner tcmemo_1989_203 while the statutory framework is admittedly confusing sec_105 works as follows first sec_105 provides a more specific rule than the general income inclusion rule under sec_61 for when amounts received by an employee through an accident_or_health_insurance plan will be included in gross_income if a payment meets the requirements of sec_105 and therefore is includable in gross_income a taxpayer may be able to exclude it from gross_income if the requirements of sec_105 are met petitioner asserts that the settlement payment is excludable from his gross_income for because it meets the requirements of sec_105 and qualifies for the exclusion under sec_105 however for reasons explained below the court determines that petitioner has not proven that the settlement payment meets the requirement of sec_105 a sec_105 sec_105 provides as follows sec_105 amounts attributable to employer contri- butions -- except as otherwise provided in this section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer petitioner bears the burden of proving that the contributions to the disability insurance plan were attributable to contributions by his employer that were not the court assumes without deciding that the settlement payment constitutes an amount received by an employee through accident_or_health_insurance for purposes of sec_105 included in his gross_income or were paid_by his employer petitioner has not proven that his employer paid the disability insurance premiums and or that his employer made contributions to the disability insurance plan and those contributions were not included in his income the stipulations filed by the parties do not address who paid the contributions to the disability insurance plan petitioner filed an affidavit with his opening brief in which he attests in i was working for endress houser sic and they payed sic money into my lincoln national life_insurance_company policy for long term sic disability sec_7463 generally allows disputes in small tax cases to be decided in proceedings in which the normally applicable procedural and evidentiary rules are relaxed for example rule b provides trials of small tax cases will be conducted as informally as possible consistent with orderly procedure and any evidence deemed by the court to have probative value shall be admissible in this case however the parties agreed to submit the case fully stipulated under rule the affidavit attached to petitioner’s opening brief was not part of the stipulated record further the court does not find the assertion to be probative as it appears to be based solely on petitioner’s recollection and is not supported by anything in the stipulated record thus because petitioner has failed to sustain his burden_of_proof the court concludes that the settlement payment does not meet the requirements of sec_105 b sec_105 petitioner has not met his burden_of_proof as to the requirements of sec_105 accordingly the court need not consider whether the settlement payment is excludable under sec_105 however because petitioner has premised much of his case on an exclusion under sec_105 the court addresses his assertions payments that are includable in income under sec_105 may nevertheless be excludable from income under sec_105 if they meet two requirements under sec_105 the payments must be made for the permanent loss of a member or function of the body or the permanent disfigurement of the taxpayer under sec_105 the payments must be computed with reference to the nature of the injury and without regard to the period the employee is absent from work if either requirement is not met the income is not excludable under sec_105 for reasons discussed below the court determines that petitioner has not proven that the settlement payment is excludable under sec_105 and thus is not excludable under sec_105 the intent of congress in enacting sec_105 was to provide a tax_benefit to one who receives a severe physical injury which permanently and significantly lessens the quality of life which he had enjoyed prior to the injury 72_tc_715 we have long held that insurance payments for injuries qualifying the payments for exclusion_from_gross_income under sec_105 must fall into one of three categories payments for the permanent loss or loss of use of a member of the body payments for the permanent loss or loss of use of a function of the body or payments for permanent disfigurement id green v commissioner tcmemo_2008_130 tax ct memo lexi sec_133 at aff’d 322_fedappx_412 5th cir petitioner does not argue that his injuries constitute a permanent loss or loss of a member of his body or that they constitute permanent disfigurement rather petitioner argues that his injuries constitute the permanent loss of use of a function of his body the court has held that a loss of a function exists if it leaves a taxpayer effectively without the use of his hands legs and feet as opposed to whether his use is partially impaired stolte v commissioner tcmemo_1999_271 tax ct memo lexi sec_311 at peripheral nerve damage in hands legs and feet caused by chemotherapy was loss of function where the condition led to atrophy of the muscles and permanent nerve damage cf dorroh v commissioner tcmemo_1994_373 tax ct memo lexi sec_383 at arthritis that prevented a pilot from flying a commercial airplane not a loss of bodily function because taxpayer still able to perform many other activities and still eligible to fly a private airplane aff’d without published opinion 74_f3d_1255 11th cir petitioner was diagnosed with a progressive musculoskeletal and neuromuscular syndrome including progressive musculoskeletal pain which is a combination of severe degenerative arthritis and neuromuscular disease while petitioner attests in his brief that his injuries include paralysis chronic cramping and chronic pain he has not provided proof of those assertions or that the settlement payment was for the permanent loss of his arms legs or feet or a function of such petitioner has failed to prove that his injuries satisfy the requirements of sec_105 therefore the court concludes that petitioner has not met his burden of proving that the settlement payment is excluded from income under sec_105 exclusion from income under sec_104 sec_104 allows for the exclusion from a taxpayer’s income of the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal physical injuries of physical sickness see eg 636_f3d_747 5th cir aff’g tcmemo_2010_53 sec_1_104-1 income_tax regs in o’gilvie u s pincite the supreme court read the phrase on account of to require a strong causal connection thereby making sec_104 applicable only to those personal injury lawsuit damages that were awarded by reason of or because of the personal injuries see also 493_f3d_170 d c cir the supreme court specifically rejected a but for formulation in favor of a stronger causal connection o’gilvie u s pincite the relief petitioner sought in his complaint was strongly causally connected with the denial by lincoln national of his claim for long-term disability payments petitioner’s action against lincoln national filed in the u s district_court was based on the cause of action under u s c sec a b that statute allows a person who is a beneficiary of or participant in a plan covered by erisa to bring an action to recover benefits due him under the terms of his plan to enforce his rights under the terms of the plan or to clarify his rights to future_benefits under the terms of the plan id essentially this section allows a person who participates in or benefits from a plan including disability insurance that is subject_to erisa to bring a civil_action to enforce the participant’s or beneficiary’s rights under the plan such rights may include payment of benefits see 51_fsupp2d_103 d r i in filing a complaint under u s c sec a b petitioner was seeking to recover benefits he claimed lincoln national owed him under the long- term disability insurance plan the lawsuit was not in the nature of a claim for recovery for physical injuries or physical sickness when a taxpayer receives a payment under a settlement agreement as is the case here the nature of the claim that was the actual basis for settlement guides the court’s decision whether the payment is excludable from income under sec_104 see 504_us_229 141_tc_331 molina v commissioner tcmemo_2013_226 at thus whether the settlement agreement payment is excludable from gross_income depends on the nature and character of the claims asserted and not upon the validity of those claims 87_tc_236 aff’d 835_f2d_67 3d cir 80_tc_1104 kees v commissioner tcmemo_1999_41 tax ct memo lexi sec_38 at the court looks to the specific claims for which the settlement was paid 105_tc_396 aff’d 121_f3d_393 8th cir kees v commissioner tax ct memo lexi sec_38 at citing allen v commissioner t c memo whether the settlement is achieved through a judgment or by a compromise_agreement the question to be asked is in lieu of what were the damages awarded raytheon prod corp v commissioner f 2d 1st cir aff’g 1_tc_952 79_tc_680 aff’d without published opinion 749_f2d_37 9th cir to prove that the settlement payment is excluded from income under sec_104 petitioner must show that his settlement payment was in lieu of damages for physical injuries or physical sickness see 507_f3d_857 5th cir aff’g tcmemo_2005_250 ahmed v commissioner tcmemo_2011_ tax ct memo lexi sec_291 at aff’d 498_fedappx_919 11th cir the determination of the nature of the underlying claim is factual bagley see espinoza v commissioner tcmemo_2010_53 aff’d 636_f3d_747 5th cir save v commissioner tcmemo_2009_209 tax ct memo lexi sec_211 at n stating that although cases were decided under sec_104 before it was amended in their holding regarding the continued v commissioner t c pincite 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir ultimately the character of the payment hinges on the payor’s dominant reason for making the payment green v commissioner f 3d pincite the court looks first to the language of the agreement itself for indicia of purpose id pincite 349_f2d_610 10th cir aff’g tcmemo_1964_33 robinson v commissioner t c pincite if the agreement lacks express language stating what the amount_paid pursuant to the agreement was to settle or is otherwise not clear the court looks to the intent of the payor considering all of the facts and circumstances knuckles v commissioner f 2d pincite robinson v commissioner t c pincite ahmed v commissioner tax ct memo lexi sec_291 at kees v commissioner tax ct memo lexi sec_38 at where the agreement does not mention its purpose the court may look at other facts that reveal the payor’s intent such as the amount_paid and the factual circumstances that led to the agreement green v commissioner f 3d pincite although the belief of the payee is relevant to continued characterization of settlement proceeds in lieu of damages remains good law that inquiry the character of the payment hinges ultimately on the dominant reason of the payor in making the payment 290_f2d_283 2d cir aff’g per curiam tcmemo_1960_21 fono v commissioner t c pincite petitioner asserts that the intent of the payor lincoln national was to avoid the expense and uncertainty of litigation and to settle in lieu of paying damages at trial even assuming that was the intent of lincoln national the damages which it hoped to avoid were not damages due to physical injuries or physical sickness of petitioner the damages were for nonpayment of disability insurance payments the complaint expressly stated that petitioner seeks long term sic disability benefits and makes only passing reference to certain problems from which he suffered it did not identify petitioner’s physical injuries or physical sickness neither the complaint nor the agreement shows that the dollar_figure settlement payment was made on account of physical injuries or physical sickness the record shows that the payor’s intent was to satisfy petitioner’s claim for long-term disability benefits sec_104 does not allow the settlement income to be excluded from petitioner’s income the parties have not raised whether the agreement payment is excludable under sec_104 sec_104 excludes amounts received through accident continued for reasons discussed herein the court concludes that petitioner’s settlement payment does not qualify for exclusion_from_gross_income under either sec_105 or sec_104 respondent properly determined that petitioner’s settlement payment is gross_income under sec_61 to reflect the foregoing decision will be entered under rule continued or health insurance for personal injuries or sickness if the taxpayer paid for the insurance or the amounts were attributable to contributions by the taxpayer’s employer that were includable in the taxpayer’s gross_income sec_104 hayden v commissioner tcmemo_2003_184 aff’d 127_fedappx_975 9th cir as the court has determined petitioner has not proven that the disability insurance premiums were paid_by his employer petitioner has not asserted that the premiums were attributable to contributions by his employer that were taxable to him or that he paid the premiums accordingly sec_104 does not provide a basis for exclusion of the settlement payment
